Citation Nr: 0528518	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  94-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for myopia (claimed as 
blurred vision), including as due to an undiagnosed illness.

2.  Entitlement to service connection for left arm twitching, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for gingivitis and 
stomatitis (claimed as bleeding gums), including as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD), 
depression, anxiety or bipolar disorder with mood swings, 
sleep disturbance, memory loss, night sweats, and 
concentration problems, including as due to an undiagnosed 
illness.

5.  Entitlement to service connection for sexual dysfunction, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for staph and strep 
infections, including as due to an undiagnosed illness.

7.  Entitlement to service connection for frequent urination, 
including as due to an undiagnosed illness. 

8.  Entitlement to service connection for hearing loss. 

9.  Entitlement to service connection for myalgias of the 
shoulders and neck pain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1990 to December 
1993, including in the Southwest Asia theater of operations 
during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from March 1994, September 1995, and 
October 1997 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Des Moines, Iowa, 
which certified this appeal to the Board, and Louisville, 
Kentucky.  

The veteran testified in support of these claims at hearings 
held at the RO, before a Hearing Officer in August 1998, the 
Board in November 1999, and a Decision Review Officer in 
March 2003.  The Board had remanded these claims to the RO 
for additional action in September 2000.  

The veteran's appeal initially involved certain issues that 
have been resolved.  After the issuance of the Board remand, 
in a rating decision dated March 2005, the RO granted the 
veteran service connection for fatigue with flu-like 
symptoms, chills (claimed as cold sensitivity), weight loss, 
musculoskeletal pain in the arms and chest and headaches, and 
service connection for reactive airway disease.  Accordingly, 
these claims are no longer before the Board for appellate 
review.

In a written statement received in April 2005, the veteran 
raised claims for increased evaluations for service-connected 
back, knee and ankle disabilities.  In April 2005 and May 
2005, he also submitted medical evidence in support of these 
claims.  The RO acknowledged these claims by letter dated in 
July 2005, but has not since decided them.  The Board refers 
this matter to the RO for appropriate action. 

The Board notes that one of the medical documents received in 
April 2005 refers to the veteran's left arm, but not 
specifically to his alleged left arm twitching.  It is thus 
not pertinent to the claim of entitlement to service 
connection for left arm twitching, including as due to an 
undiagnosed illness, and the Board need not remand this claim 
to the RO for initial consideration of the document and 
issuance of a supplemental statement of the case. 






FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims for service connection for myopia, 
left arm twitching, gingivitis and stomatitis, a psychiatric 
disability, sexual dysfunction, and staph and strep 
infections.

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran's myopia is a refractive error of the eye. 

4.  The veteran does not have additional disability due to 
disease or injury superimposed upon his myopia.  

5.  There are no objective indications of left arm twitching.

6.  Left arm twitching is unrelated to the veteran's active 
service.  

7.  Left arm twitching has been attributed to carpal tunnel 
syndrome and questionably to anxiety reaction, known 
diagnosed illnesses.

8.  The veteran does not currently have stomatitis.

9.  Gingivitis and stomatitis do not constitute dental 
disabilities for which VA disability compensation may be 
paid.  

10.  The veteran's bleeding gums have been attributed to 
gingivitis, a known diagnosed illness.

11.  The veteran does not currently have PTSD.  

12.  A psychiatric disorder is unrelated to the veteran's 
period of active service.

13.  Mood and sleep disturbances, memory loss, night sweats 
and concentration difficulties have been attributed to 
adjustment reaction, generalized anxiety disorder, 
depression, ephedrine abuse, and depressive disorder and 
anxiety disorder, both not otherwise specified; these are 
known diagnosed illnesses.  

14.  Sexual dysfunction is unrelated to the veteran's period 
of active service.

15.  The veteran does not have chronic disability manifested 
by sexual dysfunction resulting from an undiagnosed illness 
or a medically unexplained chronic multisymptom illness. 

16.  The veteran does not currently have a staph or strep 
infection. 

17.  On August 27, 1998, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to cancel his appeal with regard 
to the claims of entitlement to service connection for 
frequent urination, including as due to an undiagnosed 
illness, hearing loss, and myalgias of the shoulders, and 
neck pain.


CONCLUSIONS OF LAW

1.  Myopia (claimed as blurred vision) was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2004).

2.  Left arm twitching was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 3.317 (2004).

3.  The law precludes entitlement to service connection for 
gingivitis and stomatitis (claimed as bleeding gums), 
including as due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1712, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.381, 17.161 (2004); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

4.  A psychiatric disability, including PTSD, depression, 
anxiety or bipolar disorder with mood swings, sleep 
disturbance, memory loss, night sweats, and concentration 
problems, was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1117, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 3.317 (2004).

5.  Sexual dysfunction was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 3.317 (2004).

6.  Staph and strep infections were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 
3.317 (2004).

7.  The criteria have been met for withdrawal of a 
substantive appeal with regard to the claims of entitlement 
to service connection for frequent urination, including as 
due to an undiagnosed illness, hearing loss, and myalgias of 
the shoulders and neck pain.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal and the Board must ensure that VA has met these 
procedural requirements.  

The VCAA and its implementing regulations require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  But VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must notify the claimant and the claimant's 
representative of the information and medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which portion of the evidence VA 
will attempt to obtain on behalf of the claimant.  VA must 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that, with 
regard to the veteran's claims of entitlement to service 
connection for myopia, left arm twitching, gingivitis and 
stomatitis, a psychiatric disability, sexual dysfunction, and 
staph and strep infections, VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Under the VCAA, notice must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran with VCAA notice by 
letters dated in November 2003 and April 2004, after 
initially denying the veteran's claims in rating decisions 
dated in March 1994, September 1995 and October 1997.  
However, given that such notice was not necessary at the time 
of the rating decisions, VA did not err by providing the 
veteran remedial notice.  Rather, the content of these notice 
letters considered in conjunction with the content of other 
documents sent to the veteran during the course of his appeal 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.  

In the November 2003 and April 2004 letters, VA acknowledged 
the veteran's claims, explained to him what the evidence 
needed to show to support those claims, identified the type 
of evidence that would best do so, notified him of VA's duty 
to assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the 
records it had already requested and/or received in support 
of the veteran's claims and the evidence VA was responsible 
for obtaining on the veteran's behalf.  The RO noted that it 
was required to make reasonable efforts to assist the veteran 
in obtaining all other outstanding evidence, including 
records from current and former employees and records from 
state and local governments, provided he identified the 
source or sources thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  VA advised the 
veteran to identify or send to the RO all evidence he wished 
to have considered in support of his claims.  

Moreover, in rating decisions dated March 1994, September 
1995 and October 1997, statements of the case issued in May 
1994 and March 1998, letters dated in September 1994 and 
August 1996, supplemental statements of the case issued in 
December 1995, October 1997, March 1998, November 1998, June 
1999 and March 2005, and the remand issued in September 2000, 
VA collectively provided the veteran much of the same 
information as discussed in the VCAA notice letters.  As 
well, VA notified the veteran of the VCAA, explained in 
greater detail the information and evidence needed to 
substantiate claims based on service in the Persian Gulf, 
indicated that it had requested, but not yet received, 
additional evidence to substantiate the veteran's claims, and 
asked for the veteran's help in ensuring that VA received 
this evidence.  VA also explained the reasons why the RO 
denied the veteran's claims, including as secondary to his 
service in the Persian Gulf, and the evidence it had 
considered in denying those claims.  VA also provided the 
veteran the regulations pertinent to his claims, including 
those governing claims for compensation for certain 
disabilities due to undiagnosed illnesses and those 
explaining VA's duties to notify and assist.  

B.  Duty to Assist

VA, through the RO, the Board, and AMC, made reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA tried to secure and associate with the 
claims file all evidence the veteran identified as being 
pertinent to these claims, including medical records from the 
veteran's active and Reserve service and VA and private 
treatment records.  In written statements received in 
December 2003 and May 2005, the veteran indicated that he had 
no other evidence to submit.  In a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) dated in July 
2005, the veteran's representative rested this appeal based 
on the evidence now of record.

Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claims.  38 U.S.C.A.§ 5103A(d) 
(West 2002).  Specifically, the RO and AMC afforded the 
veteran multiple VA examinations, during which examiners 
addressed the nature and/or etiology of the claimed 
disabilities.  In addition, in May 2000, the Board requested 
a medical expert opinion pursuant to VHA Directive 10-95-040 
(Apr. 17, 1995), which addressed the veteran's contention 
that the claimed disabilities resulted from a mycoplasmal 
infection.  A VA physician, Chief, Infectious Diseases 
Section, provided this opinion in July 2000.  

Under the facts of this case, the Board concludes that "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what additional evidence he should 
submit to substantiate his claim[s]."  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Mayfield v. Nicholson, 19 Vet. App. 103. 115 
(2005) (holding that an error, whether procedural or 
substantive, is prejudicial when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect to the extent that it affects the essential fairness 
of the adjudication).  Given that VA has done everything 
reasonably possible to notify and assist the veteran in this 
case with regard to his claims for service connection for 
myopia, left arm twitching, gingivitis and stomatitis, a 
psychiatric disability, sexual dysfunction, and staph and 
strep infections, all including as due to an undiagnosed 
illness, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claims

The veteran seeks service connection for various medical 
conditions, including myopia, left arm twitching, gingivitis 
and stomatitis, a psychiatric disability, sexual dysfunction 
and staph and strep infections.  He asserts that these 
conditions developed as a result of his service in the 
Persian Gulf in support of Operation Desert Storm, most 
likely secondary to Mycoplasma fermentans (incognitus 
strain), an infection detected in his blood.  He 
alternatively asserts that these conditions are due to in-
service inoculations, pesticide, smoke, ionizing radiation 
and/or sarin exposure, anti-nerve agent pills, anthrax 
injections, and/or sand fly fever.  

In support of his assertions, he has submitted the following 
articles: Special Report Germ Warfare Against America: The 
Desert Storm Plague and Cover-Up; Gulf War Illnesses: Role of 
Chemical, Radiological and Biological Exposures; Mycoplasmas: 
Sophisticated, Reemerging, and Burdening by Their Notoriety; 
Gulf; Gulf War Syndrome Cover-Up; and Depleted Uranium - 
Health Concerns.  As well, he has submitted test results, a 
letter and other information from Professor Garth L. 
Nicolson, Ph.D., of the The Institute for Molecular Medicine, 
and his written testimony presented to the United States 
House of Representatives, Committee on VA, Subcommittee on 
Benefits.  

According to these articles and Dr. Nicholson: (1) Persian 
Gulf veterans were exposed to deadly chemical, biological and 
radiological agents during their service in support of 
Operation Desert Storm and have developed numerous illnesses 
as a result; (2) These illnesses present as complex, multi-
organ, chronic signs and symptoms, but are often 
undiagnosable; (3) These illnesses might be due to an 
infectious agent, including pathogenic mycoplasm, a blood 
infection; 
(4) Mycoplasm fermentans (incognito strain), a blood 
infection, has been detected in many veterans with Persian 
Gulf illnesses; (5) In 1998, blood tests revealed that the 
veteran had a systemic mycoplasmal infection; and (6) The 
veteran needed to treat this infection with antibiotic 
therapy.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Some disabilities, such as congenital or developmental 
defects and refractive error of the eye, are not deemed 
diseases or injuries for VA purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  Such conditions are part of a life-
long defect and are normally static conditions that are 
incapable of improvement or deterioration.  See VAOGCPREC 67-
90, 55 Fed. Reg. 43,253 (1990).  However, under certain 
circumstances, service connection may be granted for such 
disabilities if they are shown to have been aggravated during 
service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90, 56 Fed. 
Reg. 45,711 (1990).  In a precedent opinion, VA's General 
Counsel indicated that, for service connection purposes, 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect," on 
the other hand, may not be service connected in its own 
right.  However, service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect in service.  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and certain diseases, including arthritis and psychoses, 
become manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2004).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2004).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Myopia (Claimed as Blurred Vision)

According to the veteran's written statements submitted 
during the course of this appeal and transcripts of his 
hearing testimony, the veteran has had blurry vision in his 
right eye since he began serving in the Persian Gulf.  This 
problem allegedly manifests intermittently on a daily basis 
and hinders his ability to see clearly certain shapes and 
colors.  He asserts that physicians have attributed this 
blurred vision to Reiter's syndrome and recurrent 
conjunctivitis.  He contends, however, that it might be due 
to the aforementioned infection.  

As previously noted, the veteran served on active duty from 
February 1990 to December 1993.  His service medical records 
show that he entered this period of active duty with 
defective vision.  During his enlistment examination 
conducted in March 1989, an examiner noted distant vision 
bilaterally of 20/400 corrected to 20/25, near vision in the 
right eye of 20/70 corrected to 20/25, and near vision in the 
left eye of 20/100 corrected to 20/25.  

In August 1990, the service medical records show that the 
veteran underwent an evaluation at the optometry clinic for 
the purpose of receiving military-issued glasses.  He 
indicated that he had no visual complaints.  An examiner 
again noted defective vision.  In May 1991, the veteran 
presented to the clinic for the purpose of determining 
whether he should undergo a radial keratotomy so that he 
could apply for special forces.  The examiner indicated that 
the veteran had bilateral vision of 20/200 corrected to 
20/20.  An evaluation of the fundus revealed a myopic 
crescent.  The examiner diagnosed myopia and noted a recent 
contact lens correction.  He indicated that the veteran's 
service department did not recommend/allow radial 
keratotomies for active duty personnel.

During examination for Special Forces Selection in August 
1991, the veteran did not report any vision complaints.  An 
examiner noted distant vision bilaterally of 20/200 corrected 
to 20/20, near vision bilaterally of 20/70 corrected to 
20/20.  He indicated that the veteran was qualified for 
Special Forces selection.  In September 1992, the veteran 
underwent a routine eye examination, during which he noted 
that he had been wearing disposable contact lenses for one 
year.  An examiner noted distant and near vision corrected to 
20/20 bilaterally.  During a retirement examination conducted 
in December 1993, the veteran reported no vision complaints.  
He indicated that, as a Gulf War serviceman, he took nerve 
agent pills and received vaccinations.  The examiner noted no 
eye abnormalities, but it does not appear that the veteran's 
vision was tested.   

Since discharge, the veteran has reported blurred vision and 
examiners have continued to note defective vision, myopia and 
other eye abnormalities.  For instance, during VA 
examinations in September 1994 and October 1994, the veteran 
complained of light sensitivity, blurred vision and 
photophobia, but the examiners noted no vision abnormalities.  

In October 1996, during a VA outpatient ophthalmology visit, 
the veteran reported yellow exudate in his left eye, but no 
vision changes.  The examining physician provisionally 
diagnosed "rule out Reiter's Syndrome versus infection."  
After a physical evaluation, the physician noted left eye 
conjunctivitis and attributed that finding to contact lens 
overuse.  

On a VA eye examination in October 1998, the veteran reported 
significant mucous build up in both eyes.  He also reported 
that he had been wearing glasses since he was 10 years of age 
due to myopia.  Based on a physical evaluation, the examiner 
diagnosed mild, giant papillary conjunctivitis likely 
secondary to contact lens wear and an otherwise normal 
examination.  

During a VA eye examination in May 2001, the veteran again 
reported episodes of blurry vision, this time in the left 
eye, shooting pain in the left eye, and mucus buildup in both 
eyes.  The examiner noted corrected visual acuity of 10/15 
bilaterally.  Based on a physical evaluation, he diagnosed 
myopia with contact lens overuse or intolerance, possibly 
complicated by dry eyes, which can produce occasional pain 
and mucus discharge.  He opined that the myopia was unrelated 
to Mycoplasma infection and that the eye pain, mucous 
discharge, and contact lens intolerance were highly unlikely 
to be related to that infection but that any such association 
could not be ruled out.

The evidence establishes that the veteran currently has 
myopia, essentially nearsightedness.  However, as the RO 
informed the veteran in a supplemental statement of the case 
issued in November 1998, this condition is defined as an 
error of refraction.  See Parker v. Derwinski, 1 Vet. App. 
522, 523 (1991); see also Dorland's Illustrated Medical 
Dictionary, p.1092 (27th ed. 1988).  As such, it is not 
deemed a disease or injury for VA purposes and, as previously 
indicated, it may not be service connected in its own right 
on either a direct incurrence or presumptive basis.  

Rather, to prevail in this particular claim, the evidence 
must establish that the veteran has additional disability due 
to disease or injury superimposed upon this defect.  
According to the veteran, he has had myopia since he was 10 
years old, but only recently developed blurred vision.  
Although the record includes evidence addressing whether the 
veteran's myopia is related to his period of active service, 
including an alleged in-service infection, the veteran does 
not assert, and there is no medical evidence of record 
establishing, that this blurred vision results from disease 
or injury superimposed upon his myopia.  

Inasmuch as myopia is a refractive error of the eye and the 
veteran does not have additional disability due to disease or 
injury superimposed upon his myopia, the Board concludes that 
myopia was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this 
claim.  Rather, the appeal must be denied because the 
preponderance of the evidence is against the claim.  

B.  Left Arm Twitching

The veteran asserts that several times daily, he occasionally 
loses control of his left arm and it begins to twitch.  He 
further asserts that this twitching is due to a mycoplasmal 
infection.  Although diagnosed after service in 1997, he 
contends that it developed as a result of service, anti-nerve 
agent pills he had to take during service, or his exposure to 
nerve agents during service.  

According to the veteran's service medical records, the 
veteran did not complain of or receive treatment for left arm 
twitching while in service.  During a Special Forces 
Selection examination conducted in August 1991 and a 
separation examination conducted in November 1993, the 
veteran did not report left arm twitching and examiners noted 
normal clinical upper extremity and neurologic evaluations.  

The report of the latter examination confirms that the 
veteran took nerve agent pills and received all of his 
vaccinations for service in the Gulf War.  In addition, 
according to a July 1997 letter from the Secretary of 
Defense, during this service period, in early March 1991, the 
veteran might have been exposed to low levels of nerve agents 
such as sarin and cyclosarin when he was near Khamisiyah.  

Since discharge, the veteran has undergone VA examinations 
and received VA and private treatment for various medical 
conditions.  During examinations and treatment visits, he 
occasionally reported arm twitching.  He first did so during 
a VA bones examination in January 1994; he did not specify 
which arm was affected.  The examiner indicated that, on 
physical evaluation, there was no evidence of any muscle 
twitching of the upper extremities.  He diagnosed complaints 
of forearm twitching with no discernible abnormality on 
examination.  

During subsequent VA examinations conducted in January 1994, 
September 1994 and October 1994, the veteran voiced the same 
complaint, but then elaborated that the twitching had been 
affecting his left arm and hand for two years and often 
manifested when he became anxious.  Examiners did not 
objectively confirm the twitching, noted no episodes of 
involuntary movement exhibited on evaluation, diagnosed 
involuntary pronation and supination of left hand and forearm 
(based on subjective complaints), and noted the etiology of 
this condition as a questionable manifestation of anxiety 
reaction.   

In June 1997, the veteran tested positively for a mycoplasmal 
infection at a private facility.  Thereafter, he presented to 
VA and asked to be prescribed an antibiotic to treat the 
infection.  He claimed that the infection was causing 
multiple symptoms, including left arm spasms.  When VA did 
not provide medication, the veteran did not remain at the 
facility for an evaluation.

During a VA spine examination in November 1997, an examiner 
found a positive Tinel's sign at the left wrist and diagnosed 
carpal tunnel syndrome.  During subsequent VA examinations 
conducted in October 1998, October 2000, and April 2001, the 
veteran reported left arm twitching that first started 
shortly after discharge from service.  He further reported 
that he had been given a course of doxyclycline for his 
mycoplasma infection in October 1997, and that since then, he 
had had only four episodes of twitching.  One examiner did 
not conduct a physical evaluation or any diagnostic tests, 
but he diagnosed atypical muscle spasm of uncertain etiology, 
improved and minimally affecting activities of daily living.  
Another examiner conducted a physical evaluation and noted no 
abnormalities of the left arm, but opined that it was at 
least as likely as not that the veteran's mycoplasmal 
infection was responsible for many of the symptoms the 
veteran reported.  Another examiner conducted a physical 
evaluation, noted no unusual motor activity in the left lower 
extremity and did not render a diagnosis pertaining to the 
veteran's left arm.  

In July 2000, a VA Chief of Infectious Diseases Section at a 
VA Medical Center provided an opinion as to whether the 
veteran's claimed conditions, including left arm twitching, 
could be due to Mycoplasm infection.  His opinion was based 
on a review of the record and not on physical examination of 
the veteran.  

The VA physician noted that the veteran underwent six months 
of Doxycycline treatment for that infection in 1996 and 1997, 
was unable to tolerate the full year of prescribed treatment 
due to severe stomach cramps, and experienced improvement 
following the antibiotic treatment.  The VA physician 
indicated that, although he did not consider himself an 
expert on Gulf War Illness, he had been able to treat 
individuals who had the illness.  Based on that experience, 
the medical literature of record and Dr. Nicolson's July 1998 
written testimony before the United States House of 
Representatives and his scientific papers on Gulf War Illness 
published in War and Health, he opined that Mycoplasm 
fermentans (incognitus strain) remains a reasonable 
explanation for the myriad of symptoms associated with Gulf 
War Illness.  

The VA physician further explained that mycoplasma infections 
were poorly understood and studied, but that Dr. Nicolson 
claimed that such infections provided an explanation for some 
of the numerous symptoms Gulf War veteran were reporting.  
According to Dr. Nicolson, one-half of all Gulf War Illness 
patients tested had an invasive mycoplasmal infection that 
could be treated successfully with antibiotic therapy.  The 
VA physician pointed out that the preliminary data were 
significant enough to prompt the Departments of Defense and 
VA to participate in an antibiotic treatment trials.  

During a VA infectious, immune and nutritional disabilities 
examination conducted in April 2001 in connection with the 
appeal, a VA examiner disagreed with the opinion provided in 
July 2000.  He concluded that, although it was possible that 
mycoplasma was causing a far greater illness than 
appreciated, he did not think that the veteran's symptoms 
were caused by a mycoplasma infection.  His report is quite 
extensive and includes rationale to support his opinion; 
however, given that it contemplates symptoms other than the 
veteran's left arm twitching, the Board need not address it 
further in this section of the decision.  

Based on the aforementioned evidence, there are no objective 
indications of left arm twitching of record.  Although the 
veteran reported such twitching on multiple occasions, only 
one physician, an examiner who conducted a VA neurological 
disorders examination in October 1998, noted such a 
condition.  As previously indicated, in response to the 
veteran's complaint of left arm twitching, the physician 
diagnosed atypical muscle spasm of uncertain etiology.  He 
did not, however, base his diagnosis on objective clinical 
data such as testing results or a physical evaluation.  
Accordingly, the Board does not consider his diagnosis 
sufficient to establish that the veteran currently has left 
arm twitching.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999);see Black v. Brown, 5 Vet. App. 177, 180 (1995).

As previously discussed, to prevail in a claim for service 
connection in this case, the veteran must submit competent 
evidence establishing the existence of a current disability 
resulting from service.  In this case, the veteran's 
assertions are the only evidence of record establishing that 
he has left arm twitching.  Given the nature of this 
condition, however, his statements, alone, might be 
sufficient to represent competent evidence of such a 
condition.  Certainly the veteran is competent to state that 
his left arm occasionally twitches.  Regardless, and for the 
sake of further discussion, the Board accepts that such is 
the case.  

The question thus becomes whether there is competent evidence 
linking left arm twitching to the veteran's period of active 
service.  The evidence of record that addresses such a nexus 
includes: the veteran's assertions; information from Dr. 
Nicholson, the opinion of the examiner who conducted a VA 
general medical examination in October 2000, and the July 
2000 opinion of the VA Chief of Infectious Diseases Section.  
All of this evidence is competent, being offered by 
individuals trained in medicine (the veteran received medical 
training and served as a corpsman in service).  For the 
reasons that follow, however, none of it meets the standard 
of proof necessary to prove entitlement to service connection 
for left arm twitching.  

The Board must assess the credibility and weight to be 
attached to medical opinions.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  For instance, the Court has held that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, does not 
constitute competent medical evidence.  Grover v. West, 12 
Vet. App. 109, 112 (1999).  The Court has also held that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record, see Miller v. West, 11 Vet. App. 345, 348 (1998), 
and that an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

As well, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because 
the transcriber is a health care professional, see LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995), and that a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id (citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Court has also held that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty, see Bloom v. West, 12 
Vet. App. 185, 187 (1999), that a medical opinion is 
inadequate when unsupported by clinical evidence, see Black 
v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Given these standards, the Board assigns no weight to any of 
the previously noted evidence.  Although the veteran has had 
some training in medicine, he is not shown to possess a 
degree of medical knowledge to render his own opinions on 
causation competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He has not had special training in the fields of 
orthopedics and neurology or in Persian Gulf illnesses.  

The information submitted by Dr. Nicholson confirms that the 
veteran has a mycoplasmal infection commonly found in Persian 
Gulf veterans, which might account for many of the medical 
symptoms reported by such veterans.  However, the information 
does not indicate that the veteran's left arm twitching is at 
least as likely as not related to his period of service.  

Similarly, the July 2000 opinion of the VA physician 
indicates that Dr. Nicholson's theory regarding mycoplasma 
fermantans is reasonable and might explain the myriad of 
symptoms associated with Gulf War Illness.  The physician 
does not, however, specifically indicate that the veteran's 
left arm twitching is at least as likely as not related to 
his period of service.  

Given the foregoing, the Board concludes that left arm 
twitching is not related to service.  The Board also finds 
that such a condition has been attributed to carpal tunnel 
syndrome and questionably to anxiety reaction, known 
diagnosed illnesses.  Based on these findings, the Board 
concludes that left arm twitching was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied.

C.  Gingivitis & Stomatitis

The veteran asserts that his gums began to bleed in service, 
specifically, while stationed in the Persian Gulf.  His 
service medical records confirm that he expressed complaints 
associated with his gums during that time frame.  These 
records specifically reflect a report of gum sensitivity in 
July 1991.  They also show that the veteran underwent 
gingival graft surgery in September 1991, and that during 
follow-up visits from 1991 to 1993, the veteran reported 
postoperative sensitivity of the gums.  

Following discharge from service, including during VA skin, 
general medical and dental examinations conducted in 
September 1994, October 1994, October 2000 and May 2001, and 
a VA dental evaluation conducted in October 1994, the veteran 
reported gum sensitivity and bleeding.  Examiners, including 
dentists, diagnosed gingivitis, gingival recession, and 
cervical erosion of the teeth.  
 
Under the regulations in effect in 1994, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not considered disabling conditions and could 
be service connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of § 17.120 or § 17.123.  38 
C.F.R. § 4.149 (1994).  Gingivitis also was not considered a 
disease entity and was not ratable.  38 C.F.R. § 3.383(c) 
(1994).

In June 1999, the regulations governing dental disorders were 
amended.  64 Fed. Reg. 30,393 (June 8, 1999).  The amendment 
eliminated the distinction between Vincent's stomatitis and 
other forms of periodontal disease, but continued the 
disqualification from service connection for compensation 
purposes "treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal 
disease."  These conditions remain service connectable 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R.§ 17.161.  
38 C.F.R. § 3.381 (2004).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, neither 
version of the regulation is more favorable to the veteran 
because both versions prohibit an award of service connection 
for periodontal disease, which includes gingivitis and 
stomatitis.  In this case, the veteran does not currently 
have stomatitis.  Even assuming that he does, however, the 
law would preclude his entitlement to service connection for 
such a condition.  As a matter of law, gingivitis and 
stomatitis do not constitute dental disabilities for which VA 
disability compensation may be paid.  

The Board acknowledges the veteran's assertion that his 
bleeding gums are due to an undiagnosed illness resulting 
from his service in the Persian Gulf.  However, the reported 
bleeding has been attributed to gingivitis, a known diagnosed 
illness, which, again, does not constitute a dental 
disability for VA compensation purposes.  Inasmuch as the law 
in this case is dispositive, the claim must be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

D.  Psychiatric Disorder

The veteran asserts that he has mood and sleep disturbances, 
memory loss, night sweats and concentration difficulties that 
developed secondary to stressors experienced in service, 
while stationed in the Persian Gulf.  During a three-week 
period as a combat medic, he allegedly set up aid stations 
where he treated Iraqi civilians, including children, who 
were injured during bombings, and American soldiers.  The 
survival rate at these stations was 5 percent.  Reportedly, 
during that time period, he also recovered burned Iraqi 
bodies, from which he extracted information, and saw 
mutilated body parts.  The veteran attributed the 
aforementioned symptoms to PTSD, another psychiatric 
disability, or his service in the Persian Gulf.  He contends 
that service connection is warranted for his symptoms.  

Twice during the course of this appeal, VA amended the 
regulation governing service connection for PTSD, 38 C.F.R. § 
3.304(f).  The first amendment, in 1999, became effective 
March 7, 1997.  See 64 Fed. Reg. 32,808 (1999).  The second 
amendment became effective March 7, 2002.  See 67 Fed. Reg. 
10,330 (2002).  The first amendment primarily codified the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997) 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The second amendment primarily 
codified VA's existing manual procedures pertaining to PTSD 
claims resulting from personal assault.  

As previously indicated, the version of the regulation that 
is more favorable to the veteran is to be applied to the 
facts of his case; however, only the former criteria may be 
applied for the period preceding the effective date of the 
revised criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  In 
this case, neither version of the regulation is more 
favorable to the veteran because both versions are 
substantially the same, requiring medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996), (2002).  

According to the veteran's service medical records, the 
veteran did not receive treatment for any mental complaints 
while in service.  During a separation examination conducted 
in November 1993, however, the veteran reported that he had 
had frequent, severe trouble sleeping since July 1993, but 
the examiner did not diagnose a psychiatric disability.  
Rather, he noted a normal clinical psychiatric evaluation.  

Since discharge, during VA examinations and treatment visits, 
the veteran occasionally reported mood and sleep 
disturbances, memory loss, night sweats, concentration 
difficulties and other problems related to his mental health.  
He first did so during Vet Center visits in 1993.  On one 
such visit, in December 1993, an examiner diagnosed an 
adjustment reaction and no overt symptoms of PTSD.

During a VA mental disorders examination conducted in January 
1994, the examiner diagnosed PTSD traits with secondary 
depressive symptoms and a history of alcohol dependence in 
partial remission.  He explained that the veteran had several 
symptoms consistent with PTSD, but given his recent 
discharge, it was too soon to evaluate the veteran for such a 
disorder.  The examiner recommended that the veteran undergo 
a PTSD evaluation in a year.  

During subsequent VA Persian Gulf Registry and mental 
disorders examinations conducted in January, September and 
October 1994, examiners diagnosed depression and generalized 
anxiety disorder.  A suspected nervous condition with anxiety 
and depression was also diagnosed.  During a VA outpatient 
treatment visit in April 1994, an examiner diagnosed 
questionable PTSD.  On a VA PTSD examination in June 1996, an 
examiner diagnosed ephedrine abuse and depressive disorder, 
not otherwise specified.  During another VA PTSD examination 
in October 1998, no psychiatric disorder was diagnosed.  In 
October 2000, during a VA general medical examination, an 
examiner indicated that if the veteran did not have Gulf War 
illness secondary to mycoplasma infection, his syndrome would 
meet the criteria for hypochondriasis.  During a VA 
outpatient treatment visit in November 2004, the physician 
diagnosed depression.  On a VA mental disorders examination 
in December 2004, an examiner diagnosed anxiety disorder, not 
otherwise specified and a history of alcohol abuse, currently 
in remission.  During visits to a Vet Center in 2005, a 
social worker diagnosed relationship problems and PTSD 
symptoms.

Based on the evidence, medical professionals have diagnosed 
the veteran with PTSD symptoms or traits, but not PTSD.  To 
prevail in a claim for service connection, a veteran must 
submit competent evidence establishing the existence of a 
current disability resulting from service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the 
veteran's assertions are the only evidence of record 
establishing that he has PTSD.  As previously discussed, 
although the veteran has had some training in medicine, he 
does not possess a recognized degree of medical knowledge in 
the field of psychiatry to render a competent psychiatric 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board thus finds for all the evidence that the veteran 
does not currently have PTSD.  

The Board has also considered whether there is competent 
evidence linking another psychiatric disorder to the 
veteran's period of active service.  The evidence that 
addresses such a nexus includes: the veteran's assertions; 
information from Dr. Nicholson; the opinion of the examiner 
who conducted the VA mental disorder examination in January 
1994; the July 2000 opinion of the VA Chief of Infectious 
Diseases Section; the opinion of the examiner who conducted 
the VA general medical examination in October 2000; and the 
opinion of the examiner who conducted the VA mental disorders 
examination in December 2004.  All of this evidence is 
competent, being offered by individuals trained in medicine.  
However, none of it meets the standard of proof necessary to 
prove entitlement to service connection for a psychiatric 
disorder. 

For the same reasons noted above, the Board assigns no weight 
to the veteran's assertions.  The Board also assigns no 
weight to the information submitted by Dr. Nicholson.  Such 
information confirms that the veteran has a mycoplasmal 
infection commonly found in Persian Gulf veterans, which 
might account for many of the medical symptoms reported by 
such veterans.  However, it does not specifically indicate 
that the veteran's psychiatric symptomatology is at least as 
likely as not related to his period of service.  

In January 1994, the VA physician who diagnosed PTSD traits 
with secondary depressive symptoms and recommended that the 
veteran undergo a future evaluation for PTSD concluded that 
the veteran's reported symptoms were possibly secondary to 
both alcohol and his experience in the military.  The Board 
accords this opinion no weight given that it is speculative.  

In July 2000, the VA Chief of Infectious Diseases Section 
provided an opinion as to whether the veteran's claimed 
conditions, including his psychiatric disability, could be 
due to Mycoplasm infection.  As previously indicated, his 
opinion is based on a review of the record, not on an 
examination of the veteran.  This opinion indicates that Dr. 
Nicholson's theory regarding mycoplasma fermantans is 
reasonable and might explain the myriad of symptoms 
associated with Gulf War Illness, but it does not 
specifically indicate that the veteran has a psychiatric 
disability that is at least as likely as not related to his 
period of service.  

In October 2000, a VA examiner, non-physician, concluded that 
it was at least as likely as not that the veteran's 
mycoplasma infection could be responsible for his multiple 
symptoms.  The examiner based this opinion on the July 2000 
opinion of a VA physician.  He explained that, at the time, 
there was very poor medical evidence to support such an idea, 
but that this evidence had been sufficient for VA to decide 
that antibiotic treatment was warranted.  The Board accords 
this opinion no weight.  It is based on the VA physician's 
July 2000 opinion, discounted above.  Moreover, it does not 
specifically link the veteran's multiple psychiatric symptoms 
to the mycoplasm infection.  This is not surprising given 
that the evidence in the claims file that discusses this 
infection, including the articles noted above, primarily 
suggest a link between such an infection and non-psychiatric 
symptoms.  

In December 2004, a VA examiner, also a non-physician, 
concluded that it appeared less likely than not that the 
veteran's reported symptoms had their onset during, or are 
due to, the veteran's military service.  The examiner based 
this conclusion on findings that there was no report of any 
stressor in the military that could have started these 
symptoms and no specific evidence of a connection between the 
symptoms and service.  The Board accords this opinion some 
weight.  Even though not offered by a physician, it is based 
on a review of the claims file, supported by rationale and 
specifically refers to the veteran's psychiatric disorder in 
discussing a possible nexus to service.  

Relying primarily on the opinion of the December 2004 VA 
examiner, but also considering all other opinions of record, 
the Board is unable to conclude that a psychiatric disorder 
is related to the veteran's service.  The Board finds that 
the veteran's mood and sleep disturbances, memory loss, night 
sweats and concentration difficulties have been attributed to 
an adjustment reaction, generalized anxiety disorder, 
depression, ephedrine abuse, and depressive disorder and 
anxiety disorder, both not otherwise specified.  These are 
known diagnosed illnesses.  The Board concludes that a 
psychiatric disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, the preponderance of the 
evidence is against the claim and the appeal as to this issue 
must be denied.

E.  Sexual Dysfunction

The veteran asserts that he has experienced sexual 
dysfunction, including difficulty with erections, on a 
regular basis since service, has undergone post-service 
evaluations for this condition, and has been told that the 
dysfunction is psychological in nature.  He contends that 
this sexual dysfunction results from his service in the 
Persian Gulf, but has improved recently due to the use of 
Viagra.  He points out that a recently published study from 
Duke University indicates that decreased semen production and 
sexual dysfunction have affected individuals who used a 
combination of pesticides and PB tablets or anti-nerve 
agents.  He did not submit this study in support of his 
appeal.  

According to the veteran's service medical records, the 
veteran did not report or receive treatment for sexual 
dysfunction while in service and no examiner noted such a 
condition.  

Since discharge, the veteran has undergone VA examinations 
and received VA and private treatment for multiple medical 
conditions.  During examinations, including in January 1994, 
October 1994, October 1998, and April 2001, and treatment 
visits, including in June 1995 and December 2002, he reported 
sexual dysfunction.  More often than not, examiners offered 
no diagnosis in response thereto.  Once, however, in October 
1998, a VA physician diagnosed impotence, questionable 
psychogenic versus endocrinological.  In December 2002, 
another physician diagnosed occasional, mild erectile 
dysfunction, psychogenic.  No medical professional diagnosed 
a chronic disability manifested by sexual dysfunction.

The evidence that addresses whether a link or nexus exists 
between such sexual dysfunction and the veteran's active 
service includes: the veteran's assertions; information from 
Dr. Nicholson; the July 2000 opinion of the VA Chief of 
Infectious Diseases Section; and the opinion of the examiner 
who conducted the VA general medical examination in October 
2000.  

As previously indicated, the Board is unable to assign any 
probative weight to this evidence.  Even though it is all 
offered by individuals trained in medicine, none of it meets 
the standard of proof necessary to establish entitlement to 
service connection for sexual dysfunction. 

The veteran's assertions are insufficient to prove such a 
nexus given that the veteran has no special training in 
genitourinary disorders.  The information submitted by Dr. 
Nicholson confirms that the veteran has a mycoplasmal 
infection commonly found in Persian Gulf veterans, which 
might account for many of the medical symptoms reported by 
such veterans, but does not specifically indicate that the 
veteran's sexual dysfunction is at least as likely as not 
related to his period of service.  The July 2000 opinion of 
the VA Chief of Infectious Diseases Section indicates that 
Dr. Nicholson's theory regarding mycoplasma fermantans is 
reasonable and might explain the myriad of symptoms 
associated with Gulf War Illness, but it does not 
specifically indicate that the veteran has a genitourinary 
disability that is at least as likely as not related to his 
period of service.  The October 2000 opinion of the VA 
examiner, a non-physician, is based on the VA physician's 
July 2000 opinion, discounted previously.  Moreover, it does 
not specifically link the veteran's sexual dysfunction to the 
mycoplasm infection.  

In light of the foregoing, the Board finds that sexual 
dysfunction is unrelated to the veteran's period of active 
service.  The Board also finds that the veteran does not have 
a chronic disability manifested by sexual dysfunction 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  Based on these 
findings, the Board concludes that sexual dysfunction was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim.  

F.  Staph and Strep Infections

The veteran contends that he continuously experiences 
recurrent staph infections, which have been confirmed on 
testing, but found to be of unknown origin.  He contends that 
they are due to his service in the Persian Gulf.  According 
to the veteran's service medical records, the veteran did not 
report or receive treatment for a staph or strep infection 
while in service.  

Since discharge, one physician has diagnosed the veteran with 
such an infection.  In October 1996, the veteran sought eye 
treatment and reported conjunctivitis.  A physician collected 
a gram stain, which showed no bacteria.  The report of that 
stain included a diagnosis of rare staphylococcus (coagulase 
negative) and a notation that this infection grew in broth 
only.  A physician attributed this infection to contact lens 
overuse.  

Since the October 1996 diagnosis, the veteran has undergone 
several VA examinations, including infectious disabilities 
examinations, and received VA and private treatment.  No 
medical professional has again noted a staph or strep 
infection.  

As previously indicated, to prevail in a claim for service 
connection, a veteran must submit competent evidence 
establishing the existence of a current disability resulting 
from service.  In this case, the veteran's assertions are the 
only evidence that he has a staph or strep infection, and as 
previously indicated, although the veteran has had some 
training in medicine, he is not shown to possess a recognized 
degree of medical knowledge in the field of infectious 
diseases to diagnose such an infection.  Espiritu v. 
Derwinski, 2 Vet. App. at 492.  The Board thus finds that the 
veteran does not currently have a staph or strep infection.  

Based on this finding, the Board concludes that staph and 
strep infections were not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as the preponderance of the 
evidence is against the claim, the claim must be denied.

G.  Frequent Urination, Hearing Loss, Myalgias of the 
Shoulders, Neck Pain

Under 38 U.S.C.A. § 7105 (2004), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  

According to a written transcript of record, during his 
August 27, 1998 hearing, the veteran withdrew his appeal with 
regard to the claims of entitlement to service connection for 
urination, including as due to an undiagnosed illness, 
entitlement to service connection for hearing loss, and 
entitlement to service connection for myalgias of the 
shoulders and neck pain.
Thus, pertaining to these claims, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, these claims are dismissed.


ORDER

Service connection for myopia (claimed as blurred vision), 
including as due to an undiagnosed illness, is denied.

Service connection for left arm twitching, including as due 
to an undiagnosed illness, is denied.

Service connection for gingivitis and stomatitis (claimed as 
bleeding gums), including as due to an undiagnosed illness, 
is denied.

Service connection for a psychiatric disability, including 
PTSD, depression, anxiety or bipolar disorder with mood 
swings, sleep disturbance, memory loss, night sweats, and 
concentration problems, including as due to an undiagnosed 
illness, is denied.

Service connection for sexual dysfunction, including as due 
to an undiagnosed illness, is denied.

Service connection for staph and strep infections, including 
as due to an undiagnosed illness, is denied.

The appeal with regard to the claim of entitlement to service 
connection for frequent urination, including as due to an 
undiagnosed illness, is dismissed. 






The appeal with regard to the claim of entitlement to service 
connection for hearing loss is dismissed. 

The appeal with regard to the claim of entitlement to service 
connection for myalgias of the shoulders and neck pain is 
dismissed.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


